Citation Nr: 1603360	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an extension of the temporary total evaluation for convalescence, status post right knee total replacement with scar, from April 1, 2010.

2.  Entitlement to a rating excess of 30 percent from April 1, 2010 to January 20, 2015, and in excess of 60 percent from January 20, 2015, for right knee degenerative joint disease status post right knee total replacement with scar.


REPRESENTATION

Veteran represented by:	William J. Wickward, Jr., Esq.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By way of background, in October 2010, the Veteran filed a claim seeking a temporary 100 percent rating for convalescence relating to his service-connected right knee degenerative joint disease status post right total knee replacement with scar.  See Veteran's claim of October 2010.  In November 2010, the Veteran submitted a statement relating to the current condition of his right leg, characterized as "swollen and very painful and numb."

A rating decision of January 2011 denied entitlement to a temporary total evaluation on the grounds that the Veteran had been granted a temporary 100 percent evaluation from February 6, 2009 to April 1, 2010, following the Veteran's right knee surgery, and that the evidence of record did not show additional convalescence resulting in time off from work following the 13-month convalescence period.  The rating decision also noted that "a minimum evaluation of 30 percent is granted following prosthetic replacement of the knee joint" and that "a higher evaluation of 60 percent is not warranted unless evidence demonstrates chronic residuals consisting of severe painful motion or weakness in the affected extremity."  The Veteran's notice of disagreement discussed both the temporary evaluation and the subsequent rating.

A statement of the case of March 2013 listed the issue as entitlement to an extension of the temporary total evaluation, and continued the denial.  The body of the discussion also discussed the evidence and continued the 30 percent evaluation after the temporary total evaluation expired.  In the Veteran's VA Form 9, Substantive Appeal, the representative argued that there are in fact two issues on appeal - the temporary total evaluation and the increased rating thereafter.  Given that the RO has repeatedly discussed the propriety of the 30 percent rating, the Board agrees.  The issues on the title page of this decision have been so modified.

In the meantime, by a rating decision of February 2015, the RO increased the evaluation of the Veteran's right-knee degenerative joint disease status post right-knee total replacement with scar from 30 percent to 60 percent, effective January 20, 2015.  A supplemental statement of the case (SSOC) of February 2015 continued that rating increase and effective date, but did not address further the temporary total evaluation, or list it as an issue on appeal.

As a final matter, in a July 2014 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right-hip degenerative joint disease.  The Veteran filed a notice of disagreement (NOD) in July 2015.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued an August 2015 letter acknowledging the NOD and explaining the different appeal options.  Thus, as the RO has acknowledged receipt of the NOD, and indeed undertaken further development of the issue, this situation is distinguishable from Manlincon v. West, supra, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran requested that a videoconference hearing be held at the Winston-Salem RO before a member of the Board.  See VA Form 9 of May 2013.  A November 6, 2015 letter notifying the Veteran that a Board hearing had been scheduled for December 3, 2015 was returned to VA as undeliverable on November 27, 2015.  The Veteran failed to appear at the scheduled hearing on December 3, 2015.

On December 22, 2015, the Veteran's representative submitted a written statement explaining that neither he nor the Veteran had received notice of the scheduled Board hearing, that the Veteran would have attended the hearing had he known of its scheduling, and that the Veteran wished to reschedule a Board hearing.

The Board finds that the Veteran's explanation constitutes good cause addressing why he did not appear at the hearing as scheduled.  The Veteran must be afforded another opportunity to appear at a hearing before the Board at the Winston-Salem RO.  See 38 C.F.R. §§ 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the Winston-Salem RO at the earliest opportunity.  Notify the Veteran and his attorney of the date, time, and location of the hearing.  Place a copy of the notification letter in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

